oO co© “I Dw WwW F&F WD Be

NO BO NH NH Bw BW DD BR DD hm em pe at
ao “SO A SF WHY YS OU COULULUOWlULUOUNTN UU UlULWLh ULL UL ll CUO

 

 

Case 2:20-cv-00968-MTL Document1 Filed 05/18/20 Page 1 of 10

Penny L. Koepke
pkoepke hoalaw.biz
axwell & Morgan, P.C.,
4854 E. Baseline Road, Suite 104
Mesa, Arizona 85206
Telephone (480) 833-1001

[Additional counsel appearing on signature page]

Attorneys for Plaintiff and the Classes

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Fred Heidarpour and Sidney Naiman,
individually and on behalf of all others
similarly situated,

Plaintiff,

Case No.
CLASS ACTION COMPLAINT
JURY TRIAL DEMANDED

Vv.

Arch Insurance Group, Inc., a Delaware
corporation, and Affinity Insurance
Services, Inc. d/b/a Aon Affinity, a
Pennsylvania corporation,

Defendants.

 

 

Plaintiffs Fred Heidarpour and Sidney Naiman brings this Class Action
Complaint and Demand for Jury Trial (“Complaint”) against Defendants Arch
Insurance Group, Inc. (“Arch”) and Affinity Insurance Services, Inc. d/b/a Aon
Affinity (“Aon”) seeking damages and restitution arising from Defendants’
unlawful conduct towards Plaintiffs and other similarly-situated travel insurance
policyholders. Plaintiffs and the members of the alleged Class purchased a travel
insurance policy underwritten by Arch and administered by Aon which included an
array of travel-related coverage protections for both pre-and post-departure perils.
Plaintiffs’ trip (and the trips of the alleged Class Members) were subsequently
canceled due to the COVID-19 pandemic prior to departure, but Plaintiffs and the

 

 
oOo Oo sS HO OA SF WY Ne

BS BR 6B KH KH RD Re RO Re Re Ee OE

 

 

Case 2:20-cv-00968-MTL Document1 Filed 05/18/20 Page 2 of 10

alleged Class did not receive any pro rata refund for the portion of the policy
premium paid for post-departure coverages that were unearned by Defendants
because of the cancellation of those trips. Plaintiffs, for their Complaint, allege as
follows upon personal knowledge as to themselves and their own acts and
experiences, and, as to all other matters, upon information and belief, including
investigation conducted by their attorneys.

PARTIES

1, Plaintiff Fred Heidarpour is a natural person and resident of Scottsdale,
Maricopa County, Arizona.

2. Plaintiff Sidney Naiman is a natural person and resident of Scottsdale,
Maricopa County, Arizona.

3, Defendant Arch Insurance Group, Inc. is a corporation organized and
existing under the laws of the State of Delaware with its principal place of business
located in Jersey City, New Jersey. Defendant conducts business throughout this
District, the State of Arizona, and the United States.

4, Defendant Affinity Insurance Services, Inc. is a corporation organized
and existing under the laws of the Commonwealth of Pennsylvania with its
principal place of business located in Chicago, Illinois. Defendant does business as
Aon Affinity, conducts business throughout this District, the State of Arizona, and
the United States.

JURISDICTION AND VENUE

5. This Court has jurisdiction over the subject matter of this action under
the Class Action Fairness Act, 28 U.S.C. § 1332(d), et seg. (“CAFA”) because there
are over 100 class members, there is minimal diversity, and there is over $5,000,000

at issue when the claims of the Classes are aggregated. None of the exceptions to
CAFA applies.

 

 

 
Co co ~F DH A FP WH We

NM BO BO. BNP BRD ORD ORD ORD OBR ie
oOo NY HN UO BR WH NO KK DB DO WA HH DH A FR WD WN KF OD

 

 

Case 2:20-cv-00968-MTL Document1 Filed 05/18/20 Page 3 of 10

6. This Court has personal jurisdiction over Defendants because
Defendants conduct a significant amount of business in this District, made and
continue to sell insurance policies to persons in this District, and because the
wrongful conduct giving rise to this case occurred in and was directed to this
District.

7. Venue is proper in this District under 28 U.S.C. § 1391(b) because
Defendants conduct a significant amount of business within this District and
because the wrongful conduct giving rise to this case occurred in and was directed
to this District.

COMMON FACTUAL ALLEGATIONS

8. Travel insurance products provide reimbursement in the event of
financial loss or hardship related to travel. Travel insurance is available to cover a
wide array of perils associated with travel, including both pre-departure risks, such
as the possibility that a traveler will lose pre-paid nonrefundable deposits or
payments if a trip needs to be canceled prior to departure, as well as risks that arise
exclusively post-departure, such as interruption of a trip, medical or dental
emergencies during a trip, and baggage being lost, stolen or damaged during a trip.
By its nature, this second category of coverages is insurance coverage providing
indemnification for travel related perils that can only arise after travel is underway.

9. Arch underwrites travel insurance policies which are administered by
co-Defendant Aon.

10. Defendants’ travel insurance plans group together insurance protection
for various risks and sell that protection in a bundle. Typically, the more potential
perils covered by the policy, the more expensive the premium for all of the
coverages combined within a single policy. Premium increases with risk.

ll. Defendants’ travel plans include some coverage that is only applicable

3

 

 

 
Co CO ~~ DB mH SP Ww He

 

 

Case 2:20-cv-00968-MTL Document1 Filed 05/18/20 Page 4 of 10

after a trip has departed, meaning that Defendants are at no risk of having to cover
the associated risk until actual travel by the insured commences, Such coverage
includes trip delay, a missed connection, medical emergencies, evacuations, lost
baggage, and delayed baggage.

12, Defendants can readily identify the pro rata share of the gross premium
which is attributable to each policy benefit purchased by each insured.

13. Defendants refuse to return any portion of the gross premiums paid for
its travel plans for trips that are cancelled and never take place, including the
portion of the premiums paid for coverage of post-departure risk even though
Defendants never assumed those risks. In other words, Defendants were never at
risk of having to cover the perils of actual travel because the travel never took
place. As a result, Defendants have failed to provide any consideration in return for
the portion of the premiums paid in advance to cover post-departure perils.

14. Such refusal to return the unused premium to policyholders is unjust
and unlawful.

FACTS SPECIFIC TO PLAINTIFF

15, Plaintiffs Heidarpour and Naiman booked a cruise with Norwegian
Cruise Line on September 25, 2019,

16. At the time of booking in September 25, 2019, Plaintiffs also
purchased Defendants’ World Travel Holdings LeisureCare travel insurance policy
to protect their trip.

17. The cruise was to depart on May 29, 2020.

18. However, due to the COVID-19, Norwegian canceled Plaintiffs’
cruise. Plaintiffs were notified of the cancellation on April 24, 2020.

19. Norwegian refunded Plaintiffs for the cost of the cruise, however

Defendants refuse to issue any refunds for the travel insurance purchased in relation

4

 

 
Cc 4H aS DH A DSP YY YY

to i] ho PQ hw bh prmen — — — — — — oy —

 

 

Case 2:20-cv-00968-MTL Document1 Filed 05/18/20 Page 5 of 10

to the now-canceled cruise.

20. Defendants’ practice of failing to refund any portion of the premiums
paid is systematic and uniform when an insured trip is canceled.

21. To redress these injuries, Plaintiff, on behalf of herself and the Classes
of similarly situated individuals, seeks appropriate injunctive relief, and an award of
actual damages to the class members, together with costs and reasonable attorneys’
fees,

CLASS ALLEGATIONS

22. Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
23(b)(2) and Rule 23(b)(3) on behalf of herself and all others similarly situated and
seeks certification of the following Class:

_ All persons in the United States who (1) purchased a single trip travel
insurance plan from Defendants; (2) which included coverages
applicable only to post-departure risk; (3) whose trips associated with
the plan were canceled prior to the scheduled departure; and (4) did
not receive a refund from Defendants for the portion of the insurance
premium designed to cover post-departure benefits.

23. The following individuals are excluded from the Class: (1) any Judge
or Magistrate presiding over this action and members of their families; (2)
Defendants, their subsidiaries, parents, successors, predecessors, and any entity in
which Defendants or their parents have a controlling interest and their current or
former employees, officers and directors; (3) Plaintiff's attorneys; (4) persons who
properly execute and file a timely request for exclusion from the Class; (5) the legal
representatives, successors or assigns of any such excluded persons; and (6) persons
whose claims against Defendants have been fully and finally adjudicated and/or
released. Plaintiff anticipates the need to amend the class definitions following

appropriate discovery.

 

 

 
Oo CO SY DR OF S&P WY LH ee

DOO eS OO | ny
ao nN DH tll OY NYRR Uh DOlUlUlUNCOlUClCUCOUCUCUN SOG De ee

 

 

Case 2:20-cv-00968-MTL Document1 Filed 05/18/20 Page 6 of 10

24. Numerosity: The exact size of the Class is unknown and not available
to Plaintiff at this time, but it is clear that individual joinder is impracticable. On
information and belief, Defendants have sold thousands are travel insurance policies
for trips that have been canceled prior to departure and has failed to provide any
refunds of the unearned premiums. Class members can be easily identified through
Defendants’ records.

25.  Typicality: Plaintiff’ claims are typical of the claims of other
members of the Class, in that Plaintiff and the members of the Class sustained
damages arising out of Defendants’ uniform wrongful conduct.

26. Adequate Representation: Plaintiff will fairly and adequately
represent and protect the interests of the Class and have retained counsel competent
and experienced in class actions. Plaintiff have no interests antagonistic to those of
the Class, and Defendants have no defenses unique to Plaintiffs. Plaintiff and their
counsel are committed to vigorously prosecuting this action on behalf of the
members of the Class and have the financial resources to do so. Neither Plaintiffs
nor their counsel have any interest adverse to the Class,

27. Commonality and Predominance: There are many questions of law
and fact common to the claims of Plaintiff and the Class, and those questions
predominate over any questions that may affect individual members of the Class.
Common questions for the Class include, but are not necessarily limited to the
following:

a. Whether Defendants retained unearned, risk-free
premiums paid exclusively for post-departure perils;

b. | Whether by virtue of a trip being canceled prior to
departure Defendants faced any risk of having to cover post-departure

perils;

 

 
Co Oo sS HN Ow fF WH LP

BR BO RD BRD BD BD mm

 

 

Case 2:20-cv-00968-MTL Document1 Filed 05/18/20 Page 7 of 10

C. Whether by virtue ofa trip being canceled prior to
departure Defendants provided any consideration in exchange for
premiums paid to cover post-departure perils;

d. | Whether it is unjust for Defendants to retain the portion of
the premiums paid for post-departure coverage when a trip is canceled
prior to departure; and

e. The proper measure of damages.

28. Superiority & Manageability: This case is additionally appropriate

for class certification under Rule 23(b)(3) because class proceedings are superior to '

all other available methods for the fair and efficient adjudication of this
controversy. Joinder of all parties is impracticable, and the damages suffered by the
individual members of the Class will likely be relatively small, especially given the
burden and expense of individual prosecution of the complex litigation necessitated
by Defendant’s actions. Thus, it would be virtually impossible for the individual
members of the Class to obtain effective relief from Defendants’ misconduct. Even
if members of the Class could sustain such individual litigation, it would still not be
preferable to a class action, because individual litigation would increase the delay
and expense to all parties due to the complex legal and factual controversies
presented in this Complaint. By contrast, a class action presents far fewer
management difficulties and provides the benefits of single adjudication, economy
of scale, and comprehensive supervision by a single Court. Economies of time,
effort and expense will be fostered and uniformity of decisions ensured. Also, there
are no pending governmental actions against Defendants for the same conduct,

29. Conduct Similar Towards All Class Members: By committing the
acts set forth in this pleading, Defendants have acted or refused to act on grounds

substantially similar towards all members of the Classes so as to render final

7

 

 
Oo cof SJ DW w FBP Ww He

Be NHN NB RB BR WO RD RD RO meet
oOo ~~“ HR A SP WwW NY KS CF BO BH sj DB we fF WD NY KF S&S

 

 

Case 2:20-cv-00968-MTL Document1 Filed 05/18/20 Page 8 of 10

injunctive relief and corresponding declaratory relief appropriate so as to warrant

certification under Rule 23(b)(2).

FIRST CAUSE OF ACTION
Unjust Enrichment
(On Behalf of Plaintiffs and the Class)

30. Plaintiffs repeat and reallege the above paragraphs of this Complaint
and incorporates them herein by reference.

31. Defendants have been unjustly enriched at the expense of Plaintiffs and
the alleged Class as a result of Defendants’ misconduct.

32. Plaintiffs and the Class conferred a benefit upon Defendants in the
form of premiums paid and Defendants, by refusing to refund the unearned
premiums, have retained that benefit without lawful justification.

33. When a trip is canceled prior to departure, it is unjust for Defendants to
retain the premiums paid for post-departure benefits because Defendants are never
at risk of having to pay any post-departure benefits.

34. Defendants’ retention of these premiums is also unjust because they
have provided no consideration in return for the premiums paid for post-departure
benefits.

35. Defendants refuse to refund premiums without a valid basis—its
policies do not set forth the right of Defendants to withhold refund of premiums

paid for post-departure benefits in the event a trip is canceled prior to departure.

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs Fred Heidarpour and Sid Naiman, individually
and on behalf of the Class, pray for the following relief:
A. An order certifying the Class as defined above, appointing Plaintiff as
the representative of the Class, and appointing his counsel as Class Counsel;

8

 

 

 
co f6& ~~ BH Hh Fe WD NH

NB bo RD RD BRD BRD ke pth meme meme eet

 

 

Case 2:20-cv-00968-MTL Document1 Filed 05/18/20 Page 9 of 10

B, An award of actual monetary loss from such violations, all to be paid
into a common fund for the benefit of the Plaintiff and the Class Members;

C. An order declaring that Defendants’ actions, as set out above, are
unjust and inequitable;

D. An order requiring Defendant to disgorge any ill-gotten funds acquired
as a result of its unlawful practices;

E. An injunction protecting the interests of the Class;

F, An award of reasonable attorneys’ fees and costs to be paid out of the
common fund prayed for above; and

G. Such other and further relief that the Court deems reasonable and just.

JURY DEMAND
Plaintiff requests a trial by jury of all claims that can be so tried.

Respectfully submitted,

Dated: May 18, 2020 FRED HEIDARPOUR AND SID
NAIMAN, individually and on behalf of all
others similarly situated,

By:__/s/ Penny L. Koepke
One of Plaintiff's Attorneys

 

Penny L. Koepke
pkoepke hoalaw.biz
axwell & Morgan, P.C.
4854 E, Baseline Road, Suite 104
Mesa, Arizona 85206
Telephone (480) 833-1001

Patrick H. Peluso*

eluso woodrowpeluso. com

aylor TT Smith*
tsmith@woodrowpeluso. com
Woodrow & Peluso, LLC
3900 East Mexico Avenue, Suite 300
Denver, Colorado 80210

9

 

 
Co SF SN DB WO EF WY NY

wm NM KN ON ON UY UN OUND UN FE S| S| EF ES S| SO Rel lr
oOo ~~) DH ta S&S HH BH KH DT CO Oo HD DBD AH FP WY BY KF OS

 

 

Case 2:20-cv-00968-MTL Document 1 Filed 05/18/20 Page 10 of 10

Telephone: v 20) 213-0675
Facsimile: (303) 927-0809

Attorneys for Plaintiff and the Class

* Pro Hac Vice admission to be sought

10

 

 

 

 
